                .f
        Case 2:18-cv-00327-GEKP Document 54 Filed 09/09/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICTOF PENNSYLVANIA

MARY BUSH,
                       Plaintiff,                           CIVIL ACTION

               v.

SERGEANT JAMES RENEGAR, et al.,                             No. 18-327
              Defendants


                                           ORDER

       AND NOW, this          ~ a y of September, 2020, upon consideration of Defendants'

Motion for Summary Judgment and accompanying documents (Doc. Nos. 29-31), the response in

opposition and accompanying documents (Doc. No. 37-40), Defendants' response to Plaintiffs

Statement of Facts in Opposition to Defendants' Motion for Summary Judgment (Doc. No. 41),

supplemental briefing submitted by the parties (Doc. Nos. 49-50), and oral argument held on June

19, 2020, it is ORDERED that:

       1.      Plaintiffs conversion claim against both sergeants and her failure-to-intervene

claim as it pertains to Sgt. Renegar are WITHDRAWN.

       2.      Regarding the remaining claims which have not been withdrawn, Defendants'

Motion for Summary Judgment (Doc. No. 30) is DENIED for the reasons set forth in the

accompanying Memorandum. The Motion (Doc. No. 30) is DENIED WITHOUT PREJUDICE

with respect to Defendants' assertion of qualified immunity regarding these claims.




                                                1
        Case 2:18-cv-00327-GEKP Document 54 Filed 09/09/20 Page 2 of 2



       3.      The parties shall inform the Court as to their availability for trial for the months of

January to April 2021 in a joint status report on or before September 18, 2020.




                                                 2
